Ca&%éél¢?1%‘!;:?/48£§2'&5&3[)%%{}%“§ni'11_1 Flii‘éc%é‘?§éii?a PF?§Q% %i?z§ 'BZESFB §§ ?53 .

STATE OF SOUTH DAKOTA ) IN CIRCUI'I` COURT
)SS
COUNTY OF BROOKINGS ) THIRD JUDICIAL CIRCUIT
Civ. No.
TERESA ANN TI~IOMPSON, Individualiy,
and as Spccial Administcr of the Estate of
WINFIELD Tl-IOMPSON, SR., Dcccased, and
the ESTATE of WINFIELD THOMPSON,
COMPLAINT

Plaintiffs,
vi

WILLIAM HARRIE and THE NII_.LES LAW
FIR.l\/l, aka NILLES, SELBO & HARRIE,
LTD., and NODAK INSURANCE
COMPANY, (fna NODAK MUTUAL
INSURANCE CGMPANY), and NODAK
MUTUAL GROUP, INC., a Mutual Holding
Company and N.I, HOLDINGS, l`NC. (An
Intcrmediate Stockholding Company),

Dcfcndants.

w'\./VMJ\_J\_/W-v-_/-_/*_M\_/`_»'\_/\_/\_-'M_/'-._/\-._/\-._.-'\`/\._d‘-.../\-._/\-._/

COME`.S NOW, the Plaintiffs, Tcrcsa Thompson, incii\.widuallj,rj and as Spccial
Administrator of the Estatc of Winf'lcld Thompson, dcccascd, and the Estatc of Winiield
Thompson, Sr., by and through their counsel, Robin L. Zcphior and Scamus Culhanc, make and
file the Plaintiffs’ causes of action against the above-named Dci"endants, the Nilles Law Firrn aka
Nillcs, Selbo and Harric, Ltd., and the Dcfendant Nodak lnsurancc Company, (fna Nodak
I\/Iutual lnsurance Company and a mutual holding company, Nodal< Mutual` Group, Inc., which
arc wholly owned subsidiaries of an intercmcdiate stockholding company known as N.I.
Holding, Inc.), based upon thc following facts and allegations, and P]aintiffs specifically also

incolporatc the Circuit Court’S Ordcr dated March 29, 2016 and thc accompanying Findings of

 

Ca&%éél£i%YbQ/tc?£dz'bh?ssDClSHéllEt“éni'i.1 F' .%aoeé?§éi?s Pé‘ggeea‘lirzz§ FBZB§!B iii §54

Faot and Conclusions of Law dated March 29, 2016 in Civ. No. 12-105. (Attached as Exhibit
“A”). Therefore, this Cornplaint is based upon the following statements Plaintiffs state and
allege as follows: n j d

l. That the Plaintift` Teresa Thoxnpson, is a resident of Sisseton, Roberts
County, South Dakotar

2. Winfield Thornpson, deceased, the natural father of Plaintiff Teresa Thompson,
Was a resident of Sisseton, Roberts County, State of South Dakota.

3. Upon Plaintiffs’ best knowledge and reasonable belief, Plaintiffs’ know that
Defendant William Harrie is and was at all times relevant to this action, an attorney with the
Nilles Law Firm in Fargo, Notth Dakota, and that Harrie is and was licensed to practice law in
the states of North Dakota and Minnesota. According to Plaintiffs’ best knowledge and belief,
the Nilles Law Firm regularly does insurance defense and personal injury defense work for civil
defendants and for insurance companies such as Nodalc. Nilles’ registered agent is Nilles, Selbo
& Harrie of Fargo, North Dakota. n n -

4. At the time of the subject Noveinber 6, 2009 motor vehicle accident, the

tortfeasor in the third party negligence action, Civ. No. 12~105, Fifth Circuit Court, Roberts

County, South Dakota, i\licholas I~Ielgeson (deceased), Was an insured under an automobile
insurance policy through the Defendant Nodak Insurance Cornpany, ('i’na Nodak Mutual
lnsurance Company), and had said policy in effect at the time of said subject accident in 2009.
The Defendant Nodak lnsurance Company, (hereinal"ter, “Nodak”), to the Plaintiffs’ best t
information, knowledge and belief, was at all times relevant to this action, a duly registered

insurance company, registered With the Divisions of Insurance for the State of North Dakota (bnt

apparently not in South Dakota), and transacts insurance business and sells insurance policies in

 

Ca e 4:1 -cV-O4 -LLP Document 7-1 Filed 02/08/19 Pa e 3 of 23 Pa e|D #: 255
%ase 318-cv-8$§22-KES Document l-l Filed 02/16/18 Pagge 5 of 25 Pa%elD #: 9

all counties in the state of South Dakota, and within the entire State of North Dakota. Nodak
lnsurancc Coinpany is now a wholly owned subsidiary ofl\l.l. }~Ioldings, Inc., and a part of
Nodak Mutual Group, lnc. (a mutual holding cornpany). All Nodalc companies including N.l.
Holdings, are located in Fargo, North Dal<ota.

5. 'l`he acts complained of against said Defendants occurred in the state of South
Dakota, and involved the physical presence and the telephonic communications in and with ‘
parties located within the State of South Dakota.

6. On cr about August 31, 2012, Plaintiff Teresa Thompson sued Nicholas Helgeson
(now deceased) for the wrongful death of her father Wintield Thonipson, Sr., (also deceased) in
Roberts County, South Dal<ota, Fifth Judicial Circuit Court, Civil No. 12-105. ‘

7. On or about Octcber 12, 2012, according to Plaintit`fs’ best knowledge and belief,
Det`endant Attorncy William P. Harrie and his law tirm, the Nilles Law Firm, were hired by
Defendant chal< Insurance Coinp'any, the auto liability insurance carrier (narned insured was
Ivleiissa Prochnow, Helgeson’s natural lnother), to provide a civil defense for I-lelgeson in the
third party direct action against I-ielgeson in the wrongful death vehicle accident civil action,
Civil No. 12~105. Attorney Han'ie liled and served a formal written Notice of Appearance on
the case dated October l?., 20l2.

8. On or about J unc lS, 2014, the Piaintift` received the formal written Answer and
Demand for me Trial, signed by Wiilialn l-larrie as “Attorney for I)et`endant”.

9. Det`endant Harrie appeared for hearings (ail by telephone) in Roberts County,
South Dalcota on behalf ofNicholas Helgeson, at various proceedings on July 30, 2014, and
Decernber 3, 2015, and ata video conference deposition of l-lelgeson on lime 30, 2015.

10. According to Plaintil"fs’ best knowledge and beiief`, the Defendants I-larrie and the

 

e 4: 19 -§\_/- -042 2|_|_P Document 7- 1 Filed 02/08/19 Page4 0f23 Page|D #: 256
ass 4: 1 -cv- 04 2-KES Document 1- 1 Filed 02/16/18 F’ageB of25 Page|D #: 10

Nilles Law Firm, as the legal counsel/legal agent, did, and had prcviously, acted as hired legal
counsel and as legal agents for and on behalf of Defendant Nodak lnsnrance Cornpany on many
occasions, including the action in Civ. No. 12~105.

ll. That all the critical acts complained herein giving rise to the Complaint occurred
within the state of South Dakota, including the discovery of the alleged negligent andlor
intentional conduct of all of the Defendants, the fuii extent of the related damages the motor
vehicle accident in question and all of the litigation conduct relevant here, did occur within the
state of South Dakota. The amount of claimed damages meets the requirements for the
jurisdiction of the Circuit Court, and the venue is proper in the county circuit court for the State
of South Dakota. Personal and subject matter jurisdiction exists over all parties in this action for
all the reasons cited herein, and according to the state’s long arm jurisdiction

12. That at all times pertinent herein, the Defendants, Williarn Harrie and/or Nilles
Law Firrn, Werc acting by and through their agents and/or employees and legal representatives
and personnel, including Nodak representatives, which acted for and on behalf of tortfeasor
I-Ielgeson and./or Nodal< Insurance Company in all relevant acts complained of herein.

QOUN’I` QNE: UNAU'I`HURIZED PRACTICE OF LAW

Plaintit`fs hereby incorporate paragraphs one through twelve (1-12) of this Complaint as
if specifically set forth herein

13. That on or about November 6, 2009, the tortfeasor in the separate, but related
underlying third party claim, Nicholas l-lelgeson, the third party tortfeasor, a Nodak Insurance
Company insured, operated a motor vehicle owned by Patrick Nelson, near'New Eftingto`n,
Rcberts County, South Dakota, in a negligent, careless and reckless manner. That negligence
was the sole proximate cause cfa motor vehicle accident resulting in bodily injuries and death to

the Decedent Winfield Thompson, Plaintiff Teresa Thompson’s natural father

 

e4: 9- v-0 0 - LP Document7-1 Filed 02/08/19 Pa e 50f 23 Pa e|D #: 257
ass il:l§-cv-£il¢l%§i`~KES Document 1~1 Filec| 02/16/18 Pagge 7 of 25 PaggelD #: 11

14. That third party tortfeasor Nicholas I-lelgeson, owed Decedent Wintield
Thcmpson, a duty to exercise reasonable care in the operation of the motor vehicle that the l
tortfeasor was operating at the time of the subject accidentl Tortfeasor Helgeson breached that
duty in that he failed to operate the vehicle in a safe and reasonable manner and thereby
proximately and directly caused said motor vehicle accident killing two (2) passengers, including
Decedent Winfield Thornpson. The physical injuries and subsequent death of Decedent
Wintield '[`hornpson, occurred when the vehicle Helgeson was driving, crashed into the vehicle
Winfield Thonipson was riding in as a passenger, due to l-Ielgeson’s negligence, at the
intersection of of 466"' Avenue and I-lighway 127, in Roberts County, South Dal<ota.

l5. rl`hat as a direct and proximate result of the negligence of tortfeasor Helgeson,
Decedent Winfield Thompson suffered serious injuries to his body, and died approximately four
(4) hours later while being medically treated for the accident related injuries

16. As a direct and proximate result of tortfeasor Helgeson’s breach of his legal duty,
Decedent Winfreld Thornpson suffered past medical expenses in an amount in excess of
($20,000) and other compensatory and special and general damages including but not limited to
wrongful death, bodily injury, physical and emotional injuries, pain and suffering, loss of
enjoyment of life, disfigurement, funeral expense and other consequential damages Plaintiff
Teresa Thonipson, individually and with the heirs of Wintield Thompson, and the Estate of
Winfield Thompson, also suffered damages as a result of their father’s death.

17. The Decedent Winfield Thompson was not in any way, contributorily negligent in
any manner or form, in causing this accident, or any of the Plaintiffs’ damages

18. Plaintiff Teresa Thonipson is one of the natural surviving daughters of the
decedent, Wintield Thompson.

19. Plaintiff Teresa 'l`hompson is the administrator of the estate of Winfield -

 

C e 4: 9- V-O4O23-L P Document 7-1 Filed 02/08/19 Pa e 6 of 23 Pa e|D #: 258
aC§ase £:l vc\/~OrttJZZ-|~<ES Document l~l Filed 02/16/18 Pa(`g;e 8 et 25 Pagge|D #: 12

Thompson, Sr..

20, Plaintiffs are entitled to receive damages for and on behalfofthe Estate, as well
as in their own right, and that of Decedent Winfield Thompson’s heirs

21 . The acts ofNichoias l-Ielgeson directly and proximately caused Winfield
Thornpson‘s death on Novernber 6, 2009.

22. essential Saiiered fatal internal injuries which caused his dean

23. Decedent survived for 4 hours alter the injury, until his ultimate death on
November 6, 2009.

24, The Circuit Court, lionorable Jon S. Fleinrner, did previously rule on an initial
Plaintiffs’ (First) Motion for Default Judgment filed by PlairitiffTeresa Thompson in Civ. No.
l?.-lOS, dated lane l?, 2014, where the Circuit Court (the Trial Court) denied said motion
because an Answer signed by l-lelgeson’s attonrey, Defendant l-larrie, had been filed
approximately 33 days beyond the time to Answer.

25. The formal Answer had been initially due on May 14, 2014, based upon
coirespondence between counsel prior to the Plaintiffs First Motion for Default .ludgement
being filed.

26. The Circuit Court at a hearing held on lilly 30, 2014, did deny said Plaintiffs`
(First) Motion for Defauit Judginent and did allow the leeway for I-lelgeson’s Answer to stand,
which was filed on or about June 18, 2014.

27. 'l`he previous formal Answer filed by defense counsel, Defendant Harrie,- dated
June 18, 2014, listed Attorney Ivlark Hanson, (a member of Defendant Harrie’s Fargo, North
Dalcota law firm, Defendant Nilles Law Firrn), and Defendant Harrie, but the Answer was only
actually signed by Defendant l-larrie, and not by Mr. Hanson'.

28. That Defenclant Harrie did physically appear as defense counsel at a discovery

6

 

l\)
00
_U
93

l 59

('D
U
l\)

l'\)
U'i
_U
93
5

Caé§$t:i?t§>’a?~t%§'ilz@sDB%%tll%QliFiii Frlf§a°dz’ll%/Pi% '§33§ 5 Sl age

deposition of his client, Mr. l-Ielgeson, taken by video conference from Fargo, North Dal<ota, on
.lune 30_. 2015.

29. That PlaintiffTe1'esa 'l`hoinpson did file a Plaintiff"s Pirst Motion to Compel
dated Decernber 30, 2015, to attempt to re-depose Mr. Helgeson as a result of Defendant
l-larrie’s abusive conduct and advisements to his client during said .lune BQ, 2015 deposition
Harrie appeared at tile hearing on said motion The Cireuit Court granted the motion to redepose
Helgeson. §

30. 'l`hat Plaintiffs’ counsel did discover on or about January 21, 2016, or soon d
thereafter, that Defense attorney Defendant Harrie, was not licensed to practice law in the state
of South Dakota, and that Defendant Harrie had never sought admission to practice in South
Dakota on the case by Pro I-Iac Vice, at all, from October 12, 2012 through January, 2016.

31. Defendant Harrie represented Nicholas Helgeson for nearly four (4) years and did
nothing to disclose or reveal his alleged unauthorized practice of law in the State of South
Dakota in this case, tc anyone, including the Trial Court, nor did he file for Pro I-lac Vice to be
admitted to practice in Soutli Dakota at any time prior to the events in early Februaiy 2016.

32, That based upon the information learned by Plaintiffs’ counsel, a Renewed 1
Motion for Default Judgment against l-Ielgeson, and a Motion to Quash all prior pleadings signed
by Defendant liairie, were filed and served upon l-lelgeson and Defendant l~larrie on or about
Ianuary 26, 2015,

33. Harrie then sought Pro l-lac Vice admission to practice in the South Dakota Court
by Affidavit and Motion filed by Attorney Greg Peterson of Aberdeen, South Dakota, dated
January 28, 2016.

34. That Plaintiif Teiesa Thompson did file an objection to Harrie’s Pro l-lac Vice

Admission request, dated lanuary 28, 2016.

 

C Se 4: -C - 4 - Doc ment 7-1 F`|ed 02/08/19 Pa e 80t 23 Pa e|D #: 260
base die V -o%i?”z-Lli'§s ooéiimenr 1-1 Filecl 02 g g

'“CV

35. 'l`hat the Circuit Court, on Pcbruary 26, 2016, did rule upon Defendant Harrie’s
January 28, 2016 Motion l`or Pro l~lac Vice, and determined that the Motion for Pro Hac Vice
filed by Mr. Peterson on behalf of Defendant l-larrie, was denied.

36. rl`he Circuit Court found that Defendant Harrie did not comply with the
requirements of SDCL §16-18-2 before he commenced practicing law in South Dakota, which
requirements are mandatory, and not subject to substantial compliancel

37. 'l`he Circuit Court specifically found that Defendant I-Iarrie unlawfully practiced
law in South Dakota from June 2014 to January 26, 2016, appearing for at least one deposition
and two formal hearings before the 'l`rial Court (one on July 31, 2014, and the second on
December 3, 2015).

38. During the time from J unc 2014 to January 26, 2016, Defendant Harrie never
attempted to remedy his noncompliance with SDCL §16~18~2. Rather, Defendant l-Iarrie
continued to practice in South Dakota without notifying the Court, or the 'Plaintiffs. '

39. The Circuit Court specifically found that, Defendant l-larrie’s conduct counsels
against him satisfying subsection six (6) ot` SDCL 16-18-2. lt provides:

A statement that the applicant is familiar with the rules of the State Bar of South
Dal<ota governing the conduct of members of the State Bar of South Daltota, and
will at all times abide by and comply with the same so long as such trial or
hearing is pending, and he or she has not withdrawn as counsel therein[.] SDCL
16-18-2(6).

40. The Circuit Court found that between .lune 20l 4 and January 26, 2016, Defendant
l-larrie of the Nilles Law Fin‘n of F`argo, North Daicota, did commit the unauthorized practice of

law in the State ot` South Dakota in violation of SDCL §16-18-1 and 16-18-2.

41. That between June 2014 and January 26, 2016, Defendant I-Iarrie never once

 

CSe4. D cument7-1 Fi ed 02/08/19 Pa 99 02t 23 Pa e|D#: 261
%ase li':?BC\di/ 0025§2|`|£|§3 ocumentl~l Filed 02/16/18 Pa§je ll of25 Page|D#: 15

reasonably, willingly or formally disclosed this unauthorized practice of law to Plaintifi"s’
counsel Mr. Zephier, or to the Trial Court.

42. Defendant l-Iarrie’s conduct in the case indicated that he could not satisfy the
requirements of SDCL 16-18-2 (6), which provides that the “applicant is familiar with the rules
of the State Bar of South Dattota governing the conduct of members oi`the State Bar of South
Dakota, and will at all times abide by and comply With the same so long as such trial or hearing
is pending, and he or she has not withdrawn as counsef therein[.]”.

43, The Circuit Court found that doing what he did in the case, Defendant Harrie
engaged in conduct involving dishonesty, fraud, deceit or misrepresentation when he began
practicing law without a license in front of the Circuit Couit and by failing to notify the Court
for one year and seven months.

44. Defendant l-larrie’s conduct in this case did constitute a violation of Rule 8.4 (c)
of the South Dal<ota Rules of Prct`essional Conduct. Rule 8.4 (c) states that it is professional
misconduct for a lawyer to: “(c) Engage in conduct involving dishonesty, fraud, deceit or
misrepresentation”.

45. 'l`lie Circuit Couit, upon examination of Defendant l-larrie’s conduct and his
affidavit for pro hac vice admission, was not satisfied that l-larrie could “observe the ethical
standards required of attorneys in this state[.]”

46. The Circuit Court’s conclusion in the matter in denying Defendant l-Iarrie's
admission to practice law in this state under the pro hac vice statutory requirements was further
solidified by the lack of civility and professionalism exhibited by Defendant Harrie at the
Deposition ofNicholas Helgcson conducted on June 30, 2015.

47. The Circuit Court determined that the Plaintiffs 'l`eresa Thompson and the Estate

 

6&,Sase 4:?1'§2£ yd\(/J-%Q»%Y?i(§$ DB%Ldiinrtetnm? lllzliiieedd%ZZ/l 6//118 §§3§ fig gff 223 FEa&igige|||JD## 12662

of Wintield Thompson, were and are prejudiced by Dcfendant Harrie’s conduct and his
unauthorized practice of law in this State, and in the case.

48. The Circnit Court determined that the Court’s time had been wasted in that
Defendant l-larrie made several appearances before the Trial Couit and, although the Ccurt did
not directly ask Defendant Harrie if he was licensedto practice law in South Daltota, Defendant
l-Iarrie did not indicate to the Court that he was not licensed to do so, and appeared on his own at
that time, without licensed counsel,

49. While it appeared that a member of the law firm that Defendant Harrie is a part
of, Mr. Hansen, was licensed to practice law in South Dakota, the name of Mr. Hansen was on
the formal Answer, but the signature on the June 18, 2014 formal Answer of I-lelgeson, was Mr.
llarrie’s signature, and Mr. Harrie was not authorized to practice law in South Dakota at that
time. Mr. Harrie also appeared before the Court on his own on each occasion without notifying
the Court or party opponents of his unlicensed status

50. The appropriate way for an attorney who is not licensed in South Dakota to
become able to proceed in appearing in South Dai<cta as set forth in the pro hac vice statutes,
SDCL 16-18~2, is to follow that procedure, but that procedure was not even attempted to be
followed until I\/ir. Peterson became involved in the case, and the request for pro hac vice
admission was made on January 28, 2016.

51 . 'l`he Circuit Court was familiar with the prior proceedings and matters that the
Trial Couit had been involved in regarding the declaratory action and the criminal proceeding
involving I-lelgeson.

52. The Circuit Court recognized that the pro hac vice statute would require an

10

 

C e4: 9- v-O O - D cument7-1 Filed 02/08/19 Pa e 11 of 23 Pa e|D #: 263
a(§ase h:l§~cv-£l)¢li)zd`-l`<ll)§$ ocument 1-1 lifted 02/16/18 Pagge 13 of 25 PagelD #: 17

attorney like Defendant Harrie in that situation, to appear with a South Dakota resident attorney
present in the Trial Court for all court hearings, as well as actually having the admission pro hac
vice completed before any legal pleadings were signed or tiled.

53. While Mr. Hansen could certainly have signed pleadings and made appearances
as a licensed member of the South Dakota bar, he did not take those actions in the case at all. lt
was only Dei`endant Harrie who appeased.

54‘ The Circiiit Court concluded that the formal Answer prepared and filed by
Det`endant l-larrie in June 2014, was quashed, as Defendant I-larrie was not authorized to practice
law in South Dakota at the time that he took action on behalf of the Helgeson by signing and
filing formal pleadings in the Coul't, and appearing and arguing before the Trial Court without a
license in South Dal<ota or without admission pro hac vice.

55. While Default ludgment may be a harsh remedy, the Circuit Court must examine
whether or not there was excusable neglect and whether there was a meritorious defense

56. While there had been a defense set forth in the formal Answer of June l8, 2014,
the neglect and conduct in the case by Mr. Harrie, is in the failure to become admitted prior to
proceeding with the formal proceedings in this South Dakota court. This is not excusable

sr. re allow the formal ruse 18, 2014 Answer to arena in the circuit estate
determination and discretion, Would simply reward the conduct and allow the action to proceed,
when, in fact, no legitimate Answer was ever tiled.

58. The pleadings signed and/or filed by Defendant Harrie acting as defense counsel
for Helgeson, because of I-larrie’s unauthorized practice of law in South Dal<ota, were ruled to be
null and void, including the formal Answer dated .lune 18, 2014. - ll

59. The Circuit Cotnt concluded that the appropriate action was to quash the Answer

ll

 

Ceaata§va%%§akts Ds%%a sat 41 Fr!rsd‘t?M/t% ss sit Si §§S’aatb“>ttr%‘§t

and all other pleadings signed by Defendant Harrie and to therefore, grant the Plaintiffs’
Renewed Motion for Det`ault Judgment in asmuch as Dei`endaut Harrie’ s actions were a nullity,
and no Answer or responsive pleading has been filed at all in this casc.

60. On March 29, 2016, the Honorable Jon S. Flemmer signed an Order Granting
Plaintiffs’ Renewed Motion for Default Judgment, and signed the Findings of Faet and
Conclusions of Law (Exhi`bit A).

61. Plaintiffs sustained damages as a direct and proximate cau`seof Defendaut i\iodak
Insurance Cornpany's and Defeudant Harrie’s, breach, of their duty to properly represent
Helgeson and as a result of I-larrle’s unauthorized practice of law, which ended up costing
Plaintiffs time and expense in the form of attorneys fees, costs of iitigation, and damages
associated with anxiety, mental suffering, negligent/intentional infliction of emotional distress,
frustration humiliation, worry, embarrassment, pain and suffering, loss of peace of mind, loss of
trust in the court system, lost income, travel expenses, and other consequential losses.

62. Defense counsel Mark Arndt of Sioux Falls took over Helgeson‘ s civil defense on
the case on March 4, 2016. Arndt moved to set aside the default judgment The Court denied
said motion on March 29, 2016.

63. A Darnages trial was set to be held on Novernber I, 201'?,_in order to determine
the full extent, nature and amount of Plaintift`s‘ damages l

64. Attorney Arndt, on Helgeson’s hehalf, filed a May 18, 2016 Motion for Jury Trial
to be held on the damages, rather then to have a court trial. Thompson opposed said motion.

65. The Circuit Court held a hearing on April 10, 2017, and granted Helgeson’s
Motion to have a Jury Trial on the Plaintiffs’ damages

66. The Janualy 20, 2016 depositions of the Thompson heirs were deemed invalid by

12

 

C€e`§$é i?r§" ei?-t)%§'é-k§s DB%%U}%Q 1711 1 Fdf§a%°é}i%/d% §§ 9 aid di Z§Fa adein 1365

Plaintiffs as a result of Harrie’ s unauthorized practice of law which had, up untii that point,
remained unknown, concealed, suppressed, mislepresented, and/or purposefully hidden from
Plaintiffs and the Court.

67. I-iarric's conduct in practicing law in South Dakota without a license caused
undue delay and significant added monetary expense because of its iiiegality.

68. Defendant Nodak and Defendant Nilles Law Firm apparently and/or obviously
knew or should have known of the fact that in this case, Civ. `No. 12-105, Harrie was practicing
law in a South Dakota case without a proper South Dal<ota law license or without proper pro hac
vice admission

69. Defendants chak, Nilles, and Harrie, all did, or should have reasonably known,
that such information such as Harrie’s lack of legal authorization to practice in South Dalcota in
this case, was an obvious fact that absolutely needed to be revealed and disclosed to the Court
and their opponents in thc litigation, Plaintiifs. Defendants therefore knew or should have
known that such concealment, suppression, misrepresentation and nondisclosure of such a
material fact would and will cause damage to the party opponents, the Plaintiffs. But Defendants
went ahead recklessly and purposefully, anyway, despite that knowledge or those lilcer
consequences, and in light of what the Defendants each knew not to be the truth.

70. That Dcfendants i~larrie, Nilies and Nodak acted intentionally, Wantonly,
oppressively, purposefully, willingly, and with reckless disregard for Plaintiifs’ rights, remedies,
interests, or condition, when the Defendants chose to intentionally deceive and/or defraud the
Court and the Piaintii`fs in Civ. Nc. 12-105, as a result ofHarrie's conduct

CO WO: FRAUD AND DECEIT

 

CY§S%: 191§¥6951)%%§'£=1<%3 DB%%U%BN 111 Fdliéh(i?éhgdh% 'i:’>%%% id 81 §§ F§@éi 15)¢#12%66

Piaintifi`s hereby incorporate paragraphs one (1-70) of the Complaint as if fully set forth
herein

71. Fraud in South Dakota pursuant to SDCL § 20-l 0-1 is defined es:

One who willfully deceives another, with an intent to induce him to alter
his position to his injury or risk, is liable for any damage which he thereby
suffers

72. Deceit in South Dakota pursuant to SDCL § 20-10-2 is defined as:

(1) the suggestion, as a fact, of that which is not true, by one who does not
believe it to be true;

(2) the assertion, as a fact, of that which is not true, by one who has no
reasonable ground for believing it to be hue; _

(3) the suppression of a fact by one who is bound to disclose it, or who
gives information of other facts which are likely to mislead for want of
communication of that fact, or

(4) a promise made without any intention of performingl

73. The Circuit Court has already determined as a matter of fact and law that
Defendant Harrie has committed “t`raud,” “deceit", “dishonesty“ and “misrcpresentation” in his
actions in practicing law in the State of South Dakota without a South Dakota law license or by
proper admission under pro hac vice.

74. Harrie’s law tirrn, Defendant Nilles Law Firm in Fargo, Ncrth Dal<ota, it is
alleged, knew or should have known of I-Iarrie’s conduct, individually auditor collectively, and
that I-Iarrie had done similar things in the past with other clients and other cases.

75. Harrie’s conduct is legally imputed to that ofthe Nilles Law Firm as he is a
partner in that firm and the Nilles Law Firm did or should have authorized and/or condoned all
of i-iarrie’s conduct in Civ. No. 12-105 and in other similar South Dakota personal injury and

insurance claim defense ciaims and cases over the past years

76. Defendant Harrie and Defendant Nilles Law Firm, to Plaintiffs’ best knowledge

14

 

C€t§§$é:l?r§l’e$fl)%§'é-.k§s DB%%WF%QN 41 Fr¥uféla°ozlll%/Pl% 'F>ZSS ii 31f Z§»§’§‘gqéib[)§ :22167

and belief, have been hired by Defcndant chak Mutual lnsurance Company for many previous
and subsequent personal injury and/or insurance defense cases out of South Dakota, other then
the case involving l-Ielgeson in Civ. No. 12-105. Nodak Mutual employed Han‘ie and Nilles,
Whereby chalc paid Harrie and Nil]es to represent Nodak itself and/or Nodai< Insureds (such as
Prochnow and Helgeson) in cases involving South Dalcota events, courts and persons Harrie
and Nilles therefore served as Nodalc’s agents in an agency setting, and/or as employer and
employee, and/or as master and servant under respondiat superior principles and considerations
at all times relevant to these proceedings

77. That therefore as a result of the agent and agency relationship and/cr the
employer/employee relationship ofNodak to Harrie and Nilles, I-Iarrie’s and Nills’ conduct and
knowledge, is also legally imputed to Nodak by either actual and/or constructive knowledge
awareness, permission, authorization (ostensible, actual, apparent and/or direct) and acquiesce

73, The fraudulent conduct of Harrie committed in South Dakota by and through his
appearance though telecommunications, at hearings andfor depositions and by signing pleadings,
forms the basis of the fraudulent inducement Which occurred, and created a` proximate cause
and/or direct cause resulting in damage to Plaintiffs, the Ccurt(s), and the public at large

79. Harrie’s conduct in practicing law without a license in South Dalcota in Civ. No.
12-105, and by intentionally not disclosing his unlicensed status to the Ccurt, caused damage to
Plaintifi`s in the form of undue delay, pain and suffering, anxiety, mental anguish, intentional
infliction of emotional distress, negligent infliction of emotional distress, worry, frustration,
embarrassment, loss of peace of mind, humiliation, lost income, loss of trust in the Courts, pain
and suffering travel expensesl attorneys fees in excess cf $200,000, litigant expenses in excess

of $50,000, and other consequential losses

15

 

\_/- -0 0 LP D cument 7- 1 Fi| o| 02/08/19 Pa e 16 of 23 Pa e|D #: 268
Ca(§ase`il?l§ 4%:22`-KES Bocument 1- 1 Fi ed 02 218/16/ Pa%e 18 g #:

80. Harrie and Nilles, and Nodalc, all intentionally and/or negligently and/or
recklessly concealed and/cr suppressed l-larrie’s and lf\lilles1 unauthorized practice of law to the
Court and to the Plaintiffs, since October 2012, When I-Iarrie first signed an appearance in i"ii"th
Circuit Court in Civ. No. 12~105, and through 2016.

81. i-Iarrie, Nilles and Nodak, intentionally misrepresented Hanrie’s status as a
properly authorized or licensed attorney in South Dakota, since I-Iarrie’s first appearance in Civ.
No. 12-105 in October 2012, and through 20¥6.

82. Harrle, Nilles and Nodai<, intentionally deceived the Plaintiffs (and the Courts) by
l-Iarrie’s unauthorized practice oi" law in South Dalcota since his first appearance in Civ. No. 12~
105, in October 2012 and through 2016.

83. The individual and combined intentional and/or negligent conduct of the d
Defendants Harrie, Nilles and/cr Nodak, on a joint and several basis, in defrauding concealing,
suppressing misrepresenting and deceivng the Plaintiffs (and the Courts and the public) by
Harrie’s unauthorized practice of law in South Dakota in Civ. No. 12-105, from OCtober 2012
through2016, directly and/or indirectly induced the Plaintiffs (and'the Ccurts) to continue
spending time, money, expense, emotional energy, and physical and emotional effort on
pursuing justice in Civ. No. 12-105, not knowing of Harrie’s concealed and undisclosed
unauthorized practice of law, all to Plaintiffs‘ detriment and damage

84. By committing fraud, deceit, dishonesty and misrepresentation in these matters,
the Defendants, proximately and directly caused damage to the Plaintiffs in the form of attorneys
fees, costs of litigation, intentional/negligent infliction of emotional distress, anxiety, pain and
suffering, worry, frustration, humiliation, embarrassment, loss oi" peace of mind, loss of trust in

the court system, lost income, travel expenses and other consequential losses.

16

v 0 LP D cumen17-1 Fil d 02/03/ Pa e 17 of 23 Pa elo#: 269
C‘Y§se'il? ideth 4§`2"-1<53 Bocumenr1-1 Fi ed 02/1611=>§§9 19 of 25 Paggero #: 23

couNT rnusn=
crvn._consr»rnnr:v Acnn~rs'r curran nn'rsnsun rs,.nn,t,ns w lang riss/rn ..nN
NonAK INSURANCE QQMPANY

Plaintiffs hereby incorporate paragraphs one through eight four (] -84) of the Complaint

 

 

as if fully set forth herein

85. Since the time of initiation of the litigation in Civ. No. 12-105, and now as of the
date of the present action, Nodalc Mutuai lnsuranee Conipany has changed its name to Nodak
lnsurance Company which is a subsidiary of a holding company known as Nodak Mutual Group,
Inc., in Fargo, North Dakota. Nodak Insurance Cornpany is a wholly owned subsidiary of N.l.
i-ioldings, Inc., in Fargo Notth Dalcota. Nodak Mutual Group, lne., is a mutual holding company
recently formed and owns 55% of the N,l. Holdings, lnc., All oi" the Nodalc Cornpanies,
including N.l. l-loldings, are located in and have registered agents in Fargo, North Dalcota.

86. Conspiracy to violate the law, occurs when'one or more parties (persons, artificial
persons, entities, companies, corporations, etc.), agree to violate the law. in this action,
Plaintiffs’ best knowledge and reasonable belief suggests that all Defendants knew of Harrie’ s
conduct in the case of Civ. No. 12-105, and potentially in many other previous and/or subsequent
claims and cases, and all defendants conspired to continue to violate the law of the unauthorized
practice of law in Scuth Dakota courts

87. That between October 12, 2012 and Januaiy 21, 2016 Defendants Nodak,

Harrie and Nilles, knew or should have reasonably known that Harrie was practicing law in
South Dakota without a license, with the full permission, ccnsent, acquiescence and/or

knowledge of all Defendants..

17

 

C e4: 9- v-o 0 - LP D cumen17-1 Fil d 02/08/19 Pa e 1a 0123 Pa elo #: 270
adaseil:1§-cvi)4%§iiKEs liecumem 1-1 Fied 02/16/18 sage 20 of 25 Paggelo #: 24

88. According to Plaintiff`s’ best knowledge and belief, De'Fendants Harrie, Nilles and
Noda_l< have both suppressed and failed to reasonably disclose their use of` unlicensed attorneys,
to' its policyholders and to the public, as well as to the Courts and to party opponents when
suppression of these facts is likely to, and actually does, mislead the policyholders courts and
iitigants, as it did Plaintiffs, herel

89. According to Plaintif`f best knowledge and belief, Defendants Harrie, Nilles Law
Fil“m and Nodak, have and may have been committing the unauthorized practice of law, in the
State of South Dakota on many other Similar insurance related and personal injury actions and
claims in South Daf<ota, such as the one involving Helgeson in Civ. No. 12-105, in the past,
present, and since January 2016.

90. The arrogant and snub nature in Which Defendant Harrie conducted himself in the
tort action in Civ. No. 12~105, before he Was caught in his unauthorized practice of law conduct
in 2016, reasonably suggest that he and his firm, as the main legal defense firm for Nodak
Insurance Ccnipany’s insurance claims and cases in North and South Dakota, may be utilizing or
have utilized, unlicensed attorneys in other claims in South Dal<ota, with the apparent and /or
actual knowledge, consent, permission, and/or acquiescence ofNodalc Insurance Company and
of course, Ha.rrie and Niiles.

91. Harrie’s and Nodal<’s conduct in Civ. No. 12-105 suggests that it was no
significant concern that l-iarrie was practicing law in South Dakota without a license to do so.
That conduct suggest culpability and an intent to continue to dc so. lf that is true, then such is a
conspiracy to violate state law and the rules of the South Dalrota Ccurts, and the rights and
remedies cf party opponents such as Plaintiffs here.

92. The effect cf this alleged civil conspiracy is to violate state, tribal and federal law,

 

Ca(§asi-:"Zl9 lgvc\C/)llo dllzé`hFéSD %Ldrd]r(re\giit? 111 Flljile dOOZZP 8lillie Pa3e2 901:22€ §§Qqe(l|[lD##:ZzB?l

to breach duties ot`reasonableness, ethics, good faith and fair dealing, and to unfairly defraud,
and to deceive innocent party litigants, opponents claimants the Courts and the public, and l
consumers in general, including Plaintiffs here.

93. Nodal<, as an insurance corporation along with its parent and subsidiary
companies N.l. Holdings, lnc., and Nodak Mutual Gi'oup, Inc., are required to abide by the laws
of any state where they transact the business of insurance (sales, marketing, claims handling,
etc.). therefore, Nodak and its companies are required to abide by the specific South Dakota
insurance regulation statutes such as SDCL §§ 8~6-1, 58-6~2, 58~33-49, 58-33~66 (2), 58~3 3-67,
and 58-33-68.

94. The alleged civil conspiracy committed by the Defendants as mentioned herein,
proximately and directly caused damage to the Plaintifl`s as previously enunciated in Counts I, ll
and IH.

COUNT FO : BARRA R`Y BUSE OF PR CESS

Plaintii`i`s hereby incorporates paragraphs one through ninety four (1-94) of this
Complaint as if fully set forth herein

95. According to Plaintiffs’ best knowledge and reasonable belief, i-Iarrie’s conduct
in the civil action in South Dakota Circuit Court Civ, No. 12-105, was an abuse ofthe civil
process was done with knowledge, foresight, awareness, and reckless disregard of l-larrie’s true
status as an unlicensed/unauthorized attorney to practice law in South Dalcota.

96. Defendant l-Iarrie’s conduct is imputed to that of his ilrm, Nilles, and to his
employer and principal Noda|< though agency principles and respondiat superior, so that if any

abuse of the civil legal process had occurred as alleged in Civ. No. 12-105, and/or in previous

19

 

Case 4:19-cV-O4O23- LP Document 7-1 Fi|_ed 02/08/19 Page 20 of 23 Page|D #: 272
Case 4:18-cv-04022-KES Document 1-1 Fl|ed 02/16/18 Page-22 ot 25 PageiD #: 26

and/or subsequent civil claims or actions, then all of the Defendants are liable to the Plaintiffs
under a theory of joint and several liability.

97. Barratry in South Dakota pursuant to SDCL § 20-9-6.1 is defined as:

Claim of ban'atry. Barratry is the assertion of a frivolous or malicious
claim or defense or the filing of any document with malice or in bad faith
by a party in a civil action. Barratry constitutes a cause cf action which
may be asserted by filing a pleading in the same civil action in which the
claim of barratry arises or in a subsequent action A claim of ban’atty shall
be determined in the same manner as any other Substantive cause of action
asserted in that civil action.

98. According to Plaintiffs’ best knowledge and reasonable belief, Defendant Harrie,
Nillcs and Nodak knew that I-lan‘ie and others at the Nilles Law Firrn, were getting hircd'by'
Nodak on insurance defense and personal injury defense claims and cases in South Dakota (and
possibly in other States), when Hari'ie and/or any other attorneys from the Nilles lsaw Firm Were
not licensed to practice law in South Dakota.

99. According to Plaintiffs best knowledge and reasonable belief, that ifDefendants
all knew that such unauthorized practice of law was occurring in South Dakota on said claims
and cases, and the Defendants purposefully and intentionally proceeded in the face of that known
fact, then such intentional and/or reckless conduct would and was conducted in a malicious way
and with bad faith toward the Cout'ts, the public, and to the innocent opposing parties, such as
Plaintiffs here. Such malicious and/or bad faith conduct, constitutes ban'ati'y, and constitutes a
separate cause of action against each of the Dei"endants individually, and jointly and severally
Barratry and abuse of process are claims that stand on their own as separate and distinct '
violations of the law beyond, fraud, deceit, conspiracy, the unauthorized practice of law,

ncgligence, or punitive damages

100. Plaintiffs suffered separate harm and damage as a result of the Defendants’

20

 

v-0 P D cument?- 1 Fi|o| 2/0 Pa e 21 of 23 Pa e|D:# 273
C%$ase`d9 lg-cv-i)¢i %§2 -iZES Bocument 1- 1 FiFeMd02/1618Page 23 of 25 PaggelD#: 27

barratry and abuse of process conduct, which proximately and directly caused said damage in the
form of pain and suffering, intentional/negligence infliction of emotional ldistress, anxiety,
mental suffering, worry, embarrassinent, undue delay, humiliation, loss of peace of mind, loss of
trust in the court system, attorneys fees, litigation costs, travel expenses, loss of income-, and
other consequential losscs.

COUNT FIVE: PUN!TIVE DAIVIAGES

Plaintiffs hereby incorporate paragraphs one through one hundred (l -100) of this
Cornpiaint as if fully set forth herein.

100. According to Plaintiffs’ best knowledge and beliei", in doing all the things herein
alleged, Defendants Harrie, Nilles and/or Nodak Insurance Company acted intentionallyn
recklessly, wantonly, vexatiously, oppressively and/or maliciously and were guilty of a wanton
and reckless disregard of the contractual, common law and statutory rights of the Plaintiffs.

101. Plaintiffs are entitled to punitive damages as the only way of deterring
Defendants Harrie, NilIes and/or Nodak Insurance Company from continuing to employthese
wrongful, oppressive, deceitful, fraudulent, unreasonable and vexatious tactics against innocent
paity/litigants, including but not limited to, Plaintiffs, and the Courts of South Dakota and the
public at large.

WHEREFORE, `Plaintiffs request for judgment individually, and jointly and
severally, against each of the Defendants as follows:

l. For the actual expenses incurred in the ii)ll and complete compensation for all tort §
and statutory damages sustained by Plaintiffs in the subject incident and as a result ofthe t
Defendants’ fraud, deceit, civil conspiracy, abuse cf process, barratry, unauthorized practice of

law, negligence, reckless conduct, and any and all subsequent and nondisclosure conduct, and

21

 

\/-O P Dcument7-1 Fi|d 2/O /19 Pa e220t23Pa |D# 274
Ca(§ase`gl§9 l§-cV-%)O 4%§2 -l?ES Bocumentl- 1 Fi?edo()d 21/6 8Page 24 of 25 Pagge|D#: 28

for the actual expenses incurred incidental to the said damages, past, present and future, and to
the procuring of said expenses, reimbursements, losses and damages to the date of trial, together
with interest thereon;

2. For such monetary compensation as shall fully compensate for all of the losses,
including, but not limited to, pain and suffering, mental anguish, Worry, anxiety, fittstration,
humiliation, embarrassment, loss of ineome, travel expenses, undue delay, negligent and
intentional infliction of emotional distress, loss of trust, loss of peace of mind, attorneys fees,
litigation costs and consequential loss sustained by Plaintii"fs to the date oi"trial with interest
thereon and which is likely to continue into the future, in a sum to be determined by the jury in
this case;

3. For an additional sum as and for punitive or exemplary damages in an amount to
be set by the jury herein, based upon the best financial information available as to each
Dcfendant according to SDCL §21-3-2.

4. For Plaintift`s’ attorney fees, costs, and expenses of these proceedings, and

because of Defendants’ vexatious, unreasonable intentional and abusive conduct;

5. For prejudgment interest on any award to which Piaintiffs are held entitled by the
jury‘, and

6. For such other and further relief as the Court deems just and equitable

DATED this 18“‘ day ofJanuary, 2018.
ABOUREZK, ZEPHIER, & LAFLEUR

By: /s/ Robin L. Zephicr'
Robin L. Zepliier
Attorney for Plaintiffs
PO Box 9460

22

 

was aaraaaai.tas> assent-a dissents assess asset seitz

2020 West Omaha Street
Rapid City, South Dakota 57709
(605) 342-0097

Seamus Culhane , _
Turbak Law Office, .P.C.

26 W. Broadway, Suite 100
Watcrtown, SD 57201-3670
(877') 380-8517

TRIAL BY JURY IS HEREBY R_EQUESTED

23

 

